DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: 
Regarding claim 10, “an optical system for incident X-rays to the sample” should be changed to “an optical system for irradiating incident X-rays to the sample” in order to correct a typographical informality. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input section that receives an input of inclination information”, “an adjustment amount determination section that determines adjustment amounts of a ω value and a χ value for correcting a deviation amount between a scattering vector and a normal line to a sample surface or a lattice plane with respect to a ϕ value that varies, using the inclination information”, and “a drive instruction section that drives a goniometer according to f axis rotation of the sample, based on the determined adjustment amounts of the ω value and the χ value, during an X-ray diffraction measurement” in claim 1, “a storage section that stores the adjustment amounts” in claim 5, “a storage section that stores a correspondence relation of adjustment values” in claim 6, “an off angle calculation section that calculates an off angle between the lattice plane and an outer shape surface of the sample” in claim 7, and “an optical system for incident X-rays to the sample and detecting X-rays diffracted from the sample” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Examiner has interpreted the input section, adjustment amount section, drive instruction section, storage section, and off angle calculation section as the PC with a CPU and memory as disclosed in [0043]. The Examiner has interpreted the optical system as any system that is able to generate and detect X-rays as disclosed in [0043].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites the limitation "the instruction from the control apparatus" in line 10.  There is insufficient antecedent basis for this limitation in the claim. The claim fails to introduce or define “an instruction”. The Examiner has interpreted the claim limitation as “driven by the control apparatus”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konaka (U.S. 2017/0370860).
Regarding claim 1:
Konaka discloses a control apparatus that controls a tilt of a sample, the control apparatus comprising: 
an input section that receives an input of inclination information representing inclination of the sample with respect to a ϕ axis (This element is interpreted under 35 U.S.C. 112(f) as the computer that is able to receive an input disclosed in the specification; Konaka discloses a computer in [0040]-[0041]);
 an adjustment amount determination section that determines adjustment amounts of a ω value and a χ value for correcting a deviation amount between a scattering vector and a normal line to a sample surface or a lattice plane with respect to a ϕ value that varies, using the inclination information (This element is interpreted under 35 U.S.C. 112(f) as the computer that is able to calculate adjustments as disclosed in the specification; Konaka discloses a computer in [0040]-[0042]); and
 a drive instruction section that drives a goniometer according to f axis rotation of the sample, based on the determined adjustment amounts of the ω value and the χ value, during an X-ray diffraction measurement (This element is interpreted under 35 U.S.C. 112(f) as the computer that is drive the goniometer disclosed in the specification; Konaka discloses a computer in [0034]).
Regarding claim 2:
Konaka discloses the control apparatus according to claim 1, wherein the goniometer has three or more rotation axes that are simultaneously drivable ([0037], three rotation axes), and the drive instruction section drives the goniometer using the three or more rotation axes ([0037], three rotation axes controlled by support unit).
Regarding claim 3:
Konaka discloses the control apparatus according to claim 2, wherein the three or more rotation axes comprise the ϕ axis, a χ axis, and a ω axis ([0037], rotation about x-axis, y-axis and ϕ axis).
Regarding claim 4:
Konaka discloses the control apparatus according to claim 3, wherein the ω axis is controlled by using a θs axis and a θd axis in combination as two drive axes ([0043], ω shifted based on 2θ), the θs axis being a rotation axis for controlling an incident angle of X-ray ([0036], incident angle and diffracted angle 2θ), and the θd axis being a rotation axis for controlling a receiving angle of X-ray ([0036], incident angle and diffracted angle 2θ).
Regarding claim 5:
Konaka discloses the control apparatus according to claim 1, further comprising a storage section that stores the adjustment amounts of the ω value and the χ value with respect to the ϕvalue that varies, as calculation expressions for χ and ϕ axis driving (This element is interpreted under 35 U.S.C. 112(f) as the computer that is able to store calculations as disclosed in the specification; Konaka discloses a computer in [0040]-[0042] and [0052]); 
wherein the drive instruction section drives the goniometer based on the stored calculation expressions for the time of driving ([0052], sample orientation calculated based on pole figure).
Regarding claim 7:
Konaka discloses the control apparatus according to claim 1, further comprising an off angle calculation section that calculates an off angle between the lattice plane and an outer shape surface of the sample, based on the adjustment amounts of the o value and the X value (This element is interpreted under 35 U.S.C. 112(f) as the computer that is able to perform calculations as disclosed in the specification; Konaka discloses a computer in [0040]-[0042] and [0052]).
Regarding claim 8:
Konaka discloses the control apparatus according to claim 1, wherein the X-ray diffraction measurement is an in-plane XRD measurement, an in-plane pole figure measurement with 2θX axis ([0053]-[0054], pole figure measurement 2θ), a rocking curve measurement, an out-of-plane measurement or a reciprocal space mapping.
Regarding claim 9:
Konaka discloses the control apparatus according to claim 1, wherein the adjustment amount determination section determines the adjustment amounts of the ω value and the χ value at every measuring position on an XY stage placed on the goniometer (This element is interpreted under 35 U.S.C. 112(f) as the computer that is able to perform calculations as disclosed in the specification; Konaka discloses a computer in [0040]-[0042] and [0052]), and the drive instruction section performs an instruction for driving the goniometer in accordance with the ϕ axis rotation of the sample at the every measuring position on the XY stage, based on the determined adjustment amounts (This element is interpreted under 35 U.S.C. 112(f) as the computer that is drive the goniometer disclosed in the specification; Konaka discloses a computer in [0034]).
Regarding claim 10, as best understood:
Konaka discloses a system comprising:
 the control apparatus according to claim 1 (as rejected above), and
 an X-ray diffractometer constituting an optical system for incident X-rays to the sample and detecting X-rays diffracted from the sample (This element is interpreted under 35 U.S.C. 112(f) as the optical system with a source and detector as disclosed in the specification; Konaka discloses a source and detector in Fig 1, 210 and 230), the X-ray diffractometer comprising the goniometer (Fig. 1, 220) in the optical system; 
wherein the goniometer having three or more rotation axes ([0037], three rotation axes controlled by support unit) that are simultaneously drivable is driven the control apparatus ([0037], three rotation axes controlled by support unit).
Regarding claim 11:
Konaka discloses a method of controlling a tilt of a sample, the method comprising the steps of:
 receiving an input of inclination information representing inclination of the sample with respect to a ϕ axis ([0041], diffraction angle 2θ input);
 determining adjustment amounts of a ω value and a χ value ([0055]-[0056], measurement conditions calculated) for correcting a deviation amount between a scattering vector and a normal line to a sample surface or a lattice plane with respect to a ϕ value that varies, using the inclination information ([0056]-[0071], measurement conditions calculated); and 
driving a goniometer according to ϕ axis rotation of the sample ([0055]-[0056], sample moved based on calculations), based on the determined adjustment amounts of the ω value and the χ value, during an X-ray diffraction measurement ([0055]-[0056], sample moved during each scan based on calculations).
Regarding claim 12:
Konaka discloses a non-transitory computer readable recording medium having recorded thereon a program for controlling a tilt of a sample ([0113], executed by a program), the program causing a computer to execute the processes of:
receiving an input of inclination information representing inclination of the sample with respect to a ϕ axis ([0041], diffraction angle 2θ input);
 determining adjustment amounts of a ω value and a χ value ([0055]-[0056], measurement conditions calculated) for correcting a deviation amount between a scattering vector and a normal line to a sample surface or a lattice plane with respect to a ϕ value that varies, using the inclination information ([0056]-[0071], measurement conditions calculated); and 
driving a goniometer according to ϕ axis rotation of the sample ([0055]-[0056], sample moved based on calculations), based on the determined adjustment amounts of the ω value and the χ value, during an X-ray diffraction measurement ([0055]-[0056], sample moved during each scan based on calculations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Konaka (U.S. 2017/0370860) in view of Asano (U.S. 2012/0189406).
Regarding claim 6:
Konaka discloses the control apparatus according to claim 1, further comprising a storage section that stores a correspondence relation of adjustment values of the ω value and the χ value with respect to the ϕ value that varies (This element is interpreted under 35 U.S.C. 112(f) as the computer that is able to store calculations as disclosed in the specification; Konaka discloses a computer in [0040]-[0042] and [0052]);
wherein the adjustment amount determination section determines the adjustment values of the ω value and the χ value ([0056]-[0071], measurement conditions calculated).
However, Konaka fails to disclose a correspondence relation of adjustment values of the ω value and the χ value with respect to the ϕ value that varies as a table, according to the inclination information; the stored table.
Asano teaches a storage section that stores a correspondence relation of adjustment values of the ω value and the χ value with respect to the ϕ value that varies as a table (Fig. 7, table of values), according to the inclination information;
 the stored table  (Fig. 7, table of values).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the storage of Konaka with the table taught by Asano. One would have been motivated to make such combination in order to improve efficiency by providing better data organization for easier display of the data. Therefore, it would have been obvious to combine the storage of Konaka with the table taught by Asano to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884